Per Curiam,
On the first trial of this case a verdict was directed for the plaintiffs. The judgment on it was reversed because we held that it was a question for the jury whether the property claimed by the defendant under a tax sale of it as unseated land was the same tract that was assessed the same year as seated land. If it was on the seated list, it was exempt from sale as unseated land: Floyd v. Kulp Lumber Co., 222 Pa. 257. On the second trial nothing was developed that changed the situation, and the case was submitted under instructions and answers to points which were free from error. The same is true of the rulings on offers of evidence. There is nothing in the assignments calling for any discussion, and the jury having found that the tax sale of the property as unseated land passed a good title under which the defendant holds, the judgment on the verdict is affirmed.